Title: From George Washington to Richard Humpton, 27 February 1781
From: Washington, George
To: Humpton, Richard


                        
                            Sir
                            Head Quarters New Windsor 27th February 1781.
                        
                        I have received your favor of the 21st in answer to which I beg leave to inform you that the sentence of the
                            Court Martial upon Mr Dewees has been long since approved by me and published in General orders. I am sr &c.

                    